Citation Nr: 1014124	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel







INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2007, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.   


FINDINGS OF FACT

1.  The Veteran does not have a disability ratable at 40 
percent or more.

2.  The Veteran does not have impairment of mind or body that 
is reasonably certain to continue throughout the life of the 
Veteran and is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.

3.  The Veteran is not unemployable by reason of his 
disabilities, age, occupational background, or other related 
factors.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
nonservice-connected pension purposes are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.6, 3.321(b)(2), 4.15, 4.16, 4.17, 4.104, 4.130, Diagnostic 
Codes 7005, 9400 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2006.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has assisted the appellant in obtaining evidence, afforded 
the Veteran physical examinations in November 2006, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Non-Service-Connected Pension

Nonservice-connected disability pension payments may be made 
to a Veteran of a war who has the requisite service and who 
is permanently and totally disabled.  38 U.S.C.A. § 1521(a).  
A Veteran meets such service requirements if he or she served 
in the active military, naval, or air service for ninety days 
or more during a period of war.  38 U.S.C.A. § 1521(j).  In 
this case, the Veteran's active service from December 1972 to 
December 1976 meets such service requirements.  See 38 C.F.R. 
§§ 3.2, 3.6(a).

A person is considered to be permanently and totally disabled 
if such person is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person.  38 U.S.C.A. § 1502(a).

Total disability will be considered to exist when there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation; permanent total disability shall be taken 
to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 4.15; see 38 U.S.C.A. § 1502(a)(4).  Thus, section 
4.15 establishes an "objective standard" of average 
impairment in earning capacity, so that a Veteran may qualify 
for VA pension if his or her disability is sufficiently 
disabling to be permanently and totally disabling for the 
average person.  Talley v. Derwinski, 2 Vet. App. 282, 287- 
288 (1992).

Also, VA regulations provide for a "subjective standard" for 
nonservice-connected pension; these regulations provide 
pension eligibility for a Veteran whose disability does not 
meet the objective criteria but which for that particular 
Veteran is so incapacitating as to preclude a substantially 
gainful occupation.  Id., at 288.

Thus, for the purpose of pension, all Veterans who are 
basically eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent are rated as permanently and 
totally disabled.  Such disabled person must be unable to 
secure or follow a substantially gainful occupation as a 
result of a single disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

When the above percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
Veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if the Veteran's disabilities render him or her 
unemployable. Marginal employment, for example, as a self-
employed farmer or other person, while employed in his or her 
own business, or at odd jobs or while employed at less than 
half the usual remuneration is not considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.  38 C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the above percentage 
requirements but is found to be unemployable by reason of his 
or her disability(ies), age, occupational background and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Veterans Service 
Center Manager; or where regular schedular standards are met 
as of the date of the rating decision, the rating board.  38 
C.F.R. § 3.321(b)(2).

In the Veteran's September 2006 claim, he listed the 
following disabilities as preventing him from working:  
posttraumatic stress disorder (PTSD), heart attack, restless 
leg syndrome, dyslipidemia (high cholesterol).  

The Veteran underwent a VA examination in November 2006.  The 
Board notes that the examiner did not have access to the 
claims file.  Inasmuch as the claims file does not contain 
any treatment reports that would be relevant to the examiner, 
the Board finds that access to the claims file was 
unnecessary for rating purposes.  

The Veteran complained of chest pain for several years, as 
well as problems with substance abuse and drug abuse.  He 
reported that in August 2006, he underwent a cardiac 
catheterization which showed single vessel coronary artery 
disease of the entire right coronary artery; moderate disease 
of the left anterior descending artery and left circumflex; 
and normal left ventricular function with inferior wall 
motion abnormality.  The recommendation was for medical 
management.  He stated that his chest pain rated a 3/10 
before he began medication.  Now it rates a 1/10 all day 
every day.  The examiner noted that this constant chest pain 
is not typical for heart pain.  The Veteran reported that for 
years he has had shortness of breath on exertion.  He said 
that he can walk up one flight of stairs; and that he has 
difficulty carrying heavy loads.  However, he also reported 
taking long walks (for miles) that last two to three hours.  
He reported that he is homeless and living at the Valor 
House.  He works in their clothing section which consists of 
sedentary activity.  He does not exert himself much, 
partially because he doesn't have to.  On his treadmill test 
in August 2006, he was able to a METs level of 10.  He denied 
a history of congestive heart failure.  

Regarding the restless leg syndrome, the Veteran reported 
that he has had it for years and that symptoms occur while at 
rest watching television or trying to sleep.  His legs twitch 
and it wakes him up if he is sleeping.  He reported that 
since he was started on pramipexole, he has had a lot of 
relief; and he stated that it doesn't bother him very much.  
Although he still reported that his lower legs (at the shins) 
will ache in the mornings.  He stated that he worked a couple 
of years ago as a welder; but that he had not worked in 
recent years as a result of mental health issues and issues 
with chest pain.  

Upon examination, the Veteran appeared healthy and moved 
freely (in no acute distress).  Posture and gait were normal 
and he used no assistive devices.  His heart showed regular 
rate and rhythm, with no murmurs, rubs, or gallops.  He was 
diagnosed with coronary artery disease with past history of 
myocardial infarction but preserved left ventricular 
function.  METs level on his stress test in August 2006 was 
10; and restless leg syndrome, symptoms controlled on 
medication.  

The Veteran also underwent a VA psychiatric examination in 
November 2006.  The claims file was reviewed in conjunction 
with the examination.  The Veteran reported that his mother 
was emotionally unavailable and that his step father was 
physically and mentally abusive.  He stated that his step 
father murdered his sister and then he died in prison.  These 
were the main traumatic events from which he currently 
suffers.  He admitted to drinking alcohol and smoking 
marijuana at age 14.  He did not see combat during active 
duty service.  The Veteran was in and out of prison a few 
times after service.  Prison time was related to drug abuse 
or burglary related to drug abuse.  He was married once for 
13 years; but got divorced in 1990.  He has no children.  He 
had two step children that he did not adopt.  He has had no 
other relationships since the marriage.  He reported that he 
now has a good relationship with his mother and an okay 
relationship with his brother.  He said that he has one good 
friend that he associates with frequently.  

The Veteran reported that in a typical day he gets up at 
6:00, plays on the computer, watches TV, listens to the news, 
goes out to smoke, does laundry, spends time with his one 
friend, and goes to substance abuse programs.  He also stated 
that he recently started going to school from 8:00 a.m. to 
1:00 p.m.

The Veteran stated that he doesn't like confrontation; 
doesn't like to argue; and doesn't like being around 
aggressive people.  He admitted to low self esteem and 
suffering from long standing effects of mental abuse from his 
step father and from substance abuse.  He stated that he has 
poor concentration, and a mildly depressed mood.  He is 
treating his depression with 100 mg. of Trazodone.  

He reported that he has trouble sleeping because his roommate 
works a swing shift, gets home at 11:00 p.m., and watches 
television.  This keeps the Veteran up at night.  He denied 
having nightmares when he does sleep.  He reported feeling 
scared about whether he'll be able to complete school.  He 
does have interest in activities.  He looks forward to 
spending time with his mother and socializing with friends.  
He stated that his mood is good for the most part.  On a 
scale of 1-10, it ranges from 3 to 8; but averages 6-7.  He 
sometimes gets irritable; but has not had any angry outbursts 
at anyone.  His self esteem is still low but is improving.  
He reported some auditory hallucinations consisting of a 
three to four word sentence that he cannot understand.  These 
occur approximately once per day.  

Upon examiantion, the Veteran was clean and appropriately 
dressed.  Psychomotor activity and speech were unremarkeable.  
Affect was appropriate.  He had a mildly depressive 
appearance during the interview.  His attention was intact 
and he was oriented to person, time, and place.  His thought 
process was mostly linear with some circumstantiality at 
times, but easily directed.  His thought content was 
unremarkable.  He understood the outcomes of his behavior and 
that he has a problem.  He has a sleep impairment largely due 
to his roommate's schedule.  He denied hallucinations and 
delusions; and he did not show any inappropriate behavior.  
He denied panic attacks and suicidal/homicidal ideration.  
The extent of his impulse control was good.  He was able to 
maintain minimum personal hygeine and he does not have 
problems with activities of daily living.  His remote memory 
was normal.  His recent and immedicate memory was mildly 
impaired.    

The Veteran stated that he doesn't know why he is unemployed.  
He thinks that he is "too f***ed up."  Substance abuse has 
been an active problem.  The examiner stated that the Veteran 
does not meet the avoidance criteria to support a diagnosis 
of PTSD.  He was diagnosed with alcohol dependence in early 
full remission (June 2006); stimulant dependence in early 
full remission (June 2006); substance induced anxiety 
disorder; substance induced mood disorder; and recent history 
of substance induced psychosis, not currently active.  His 
Global Assement of Functioning (GAF) score for substance 
induced anxiety and depressive disorders was a 59.  His GAF 
for substance dependnece, alcohol and stimulants was 70.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2009).

The examiner opined that due to the Veteran's 37 year history 
of substance abuse, it would take some time (probably a year 
or so) to overcome the effects.  However, if he could 
maintain sobriety, keep himself well nourished and safe, and 
engage in therapy for his abuse, trauma, and neglect; then 
his prognosis would be fair.  The examiner stated that there 
was not total occupational and social impairment due to 
mental disorder signs and symptoms.    

A.  Subjective standard

Pursuant to 38 C.F.R. §§ 4.16(a) and 4.17, the Veteran is 
entitled to a permanent and total disability rating for 
nonservice-connected pension purposes if he unable to secure 
or follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more, if such disabilities are of a 
permanent nature.  

The record reflects that the Veteran suffers from the 
following disabilities: coronary artery disease; restless leg 
syndrome; alcohol dependence in early full remission; 
stimulant dependence in early full remission; substance 
induced anxiety disorder; substance induced mood disorder; 
and recent history of substance induced psychosis, not 
currently active.  

The Veteran's service-connected psychiatric disabilities 
would be rated under 
under 38 C.F.R. § 4.130, Diagnostic Code 9413.  Pursuant to 
that code:

a noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

a 70 percent is warranted when the Veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

a 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran's psychiatric disabilities are not 
ratable at 50 percent or more.  His psychiatric condition, 
variously diagnosed, is not productive of occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The November 2006 VA examination noted appropriate affect, 
unremarkable speech, no panic attacks, intact attention, 
unremarkable thought content, no delusions, no impairment of 
judgment, no inappropriate behavior, no homicidal or suicidal 
thoughts, good impulse control, no episodes of violence, and 
normal remote memory.  The record does not reflect disability 
productive of any severe impairment of occupational 
functioning.  While the Veteran's short-term memory was 
described as mildly impaired, the record does not reflect 
reduced reliability or productivity to the level of severity 
contemplated in 50 percent rating under DC 9413; rather, the 
Veteran's disability level has approximated occupational and 
social impairment due to mild or moderate symptoms, which 
have decreased work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
Most importantly, the Veteran's psychiatric symptoms have not 
been found to be permanent.  To the contrary, the VA examiner 
opined that if the Veteran keeps sober, stops substance 
abuse, and receives therapy, that his prognosis for 
employability would be fair.  

The Veteran's coronary artery disease would be rated under 
Diagnostic Code 7005. Under that diagnostic code, a 10 
percent rating is warranted when a workload greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when continuous 
medication required.  A 30 percent rating is warranted for 
coronary artery disease with a workload of greater than 5 
METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  The next higher rating of 60 
percent requires more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a 100 percent rating is warranted for coronary 
artery disease resulting in chronic congestive heart failure; 
or workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Since the Veteran achieved a METs level of 10 on his August 
2006 stress test, his coronary artery disease is not ratable 
at 40 percent or more.  Likewise, his restless leg syndrome, 
which is controlled by medication, would not be ratable at 40 
percent or more.     

B.  Objective Standard   

The Board finds that the Veteran does not meet the "objective 
standard" of a permanent and total disability rating for 
nonservice-connected pension purposes under 38 U.S.C.A. § 
1502(a)(4) and 38 C.F.R. § 4.15.  The record does not reflect 
impairment of mind or body that is both reasonably certain to 
continue throughout the life of the Veteran and sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  The record does not 
reflect that the Veteran's nonservice-connected psychiatric 
disabilities, coronary artery disease, or restless leg 
syndrome are sufficiently disabling to be permanently and 
totally disabling for the average person.  The Veteran 
reported that he felt unable to work as a result of mental 
problems and chest pain.  However, he reported that since he 
has been taking medication, chest pain has been greatly 
reduced.  The November 2006 psychiatric examiner specifically 
stated that there was not total occupational and social 
impairment due to mental disorder signs and symptoms.  
Likewise another VA examiner stated that the Veteran's 
restless leg syndrome was controlled.  

Because the Veteran's disabilities are not productive of 
impairment of mind or body that is both reasonably certain to 
continue throughout the life of the Veteran and sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, the Board finds that the 
criteria for a permanent and total disability rating for non-
service-connected pension purposes are not met.


ORDER

The appeal is denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


